Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
This office action is in response to claims filed on 03/22/2021; the filing date 09/13/2017 is considered.
Claims 21-40 are new claims and pending; claims 1-20 are canceled; claims 21, 28 and 35 are independent claims.
Response to Arguments
Applicant's arguments filed on 03/22/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument: the cited prior art references do not teach the limitation “adding dummy content to the first data structure until the size of the content and the size of the dummy content are the size of the data structure for entries”
Examiner respectfully disagrees with applicant’s argument for the following reasons: Readlich2 teaches (see Redlich2 ¶¶ 108, 140-152, padding or insertion of additional material (more than the size of the extracted material) to confound and confuse, and also represents a placeholder option; ¶¶140-150, Placeholders [i.e. dummy content add to data structure until the size of the content and the size of the dummy content are the size of the data structure] in the remainder document may be: [0141] blank spaces [i.e. dummy content] [0142] data symbols or elements "---" or "xxx" [i.e. dummy content] [0143] false data [i.e. dummy content] [0144] clearly erroneous data "ABC Company" or "Baker" [i.e. dummy content] [0145] chaff or hash marks [i.e. dummy content] [0146] messages [0147] bar code [0148] serialization data [0149] alerts [0150] links to other data objects [0151] null set indicators "[ ]" [0152] URL or website addresses; ¶108, A simple encryption may include substituting " dummy" text or images .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31, 34-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al. US Pub. No.: 2008/0222734 A1 (hereinafter Redlich) in view of Redlich et al. US Pub. No.: 2007/0150965 A1 (hereinafter Redlich2).

Redlich teaches:
As to claim 21, A processor-implemented method for updating a shared medium (see Redlich  ¶1640, MLS DBMSs provide the management, storage, and retrieval of multiple levels of related data, allowing users of different security levels to have access to a shared set of data according to their individual authorizations) comprising:
determining a size of a data structure for entries in the shared medium (see Redlich ¶2015, 2137, When the extraction indicator represents the size of the extraction [i.e. implementation consisting data structures]); 
updating an entry to the shared medium  (see Redlich  ¶1640, MLS DBMSs provide the management, storage, and retrieval of multiple levels of related data, allowing users of different security levels to have access to a shared set of data according to their individual authorizations)comprising:
creating a first data structure of the size of the data structure for entries (see Redlich ¶141, automatically creating customized and personalized versions of a document, data object, or data stream [data structure]); 
adding content to the first data structure (see Redlich ¶434, secure storing and controlled releasing of specific targeted contents within a digital data objects stream, digital document or digital file); and
storing the entry in the shared medium (see Redlich ¶1640, storage, and retrieval of multiple levels of related data, allowing users of different security levels to have access to a shared set of data according to their individual authorizations)).
Redlich1 does not explicitly teach but the related art Redlich2 teaches:
adding dummy content to the first data structure until the size of the content and the size of the dummy content are the size of the data structure for entries (see Redlich2 ¶¶ 108, 140-152, padding or insertion of additional material (more than the size of the extracted material) to confound and confuse, and also represents a placeholder option); and 
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to padding or insertion of additional material (more than the size of the extracted material) to confound and confuse, and also represents a placeholder option as taught by Redlich2 as facilitating security system with extraction, reconstruction and secure recovery and storage and storage of data disclosed by Redlich.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because adding dummy content to match the size of the data structure for entries to the one or more private items would enhance security, as taught by Redlich2. 

As to claim 22, the combination of Redlich and Redlich2 teaches the method of claim 21, wherein adding content to the first data structure comprises: determining the content is private (see Redlich ¶62, information labels are referenced by users to determine the actual classification of the data viewed); 
creating a link to the private content, wherein the link points to a location outside of the shared medium (Redlich ¶¶ 528, 539, 1738, 2311, supplemented by encrypted links; encrypting the link; and adding the encrypted link to the first data structure.

As to claim 23, the combination of Redlich and Redlich2 teaches the method of claim 22, wherein adding dummy content to the first data structure comprises: creating a dummy link; encrypting the dummy link; and adding the encrypted dummy link to the first data structure (see Redlich2 ¶¶ 140-152, place holders that do not have links to the one or more private items; ¶108, A simple encryption may include substituting " dummy" text or images for the security words and keeping a pointer to an encryption key document mapping the security words with the dummy words).

As to claim 24, the combination of Redlich and Redlich2 teaches the method of claim 23, wherein creating a link to the private content and creating a dummy link create placeholders having a same size (see Redlich ¶1997, extraction results can be empty holes, no holes at all, holes filled with uniform placeholders, holes filled with generic placeholders, holes filled with random placeholders, holes substituted with misinformation).

As to claim 27, the combination of Redlich and Redlich2 teaches the method of claim 21, wherein adding dummy content to the first data structure comprises: creating a dummy link; encrypting the dummy link; and adding the encrypted dummy link to the first data structure (see Redlich2 ¶¶ 140-152, place holders that do not have links to the one or more private items; ¶108, A simple encryption may include substituting " dummy" text or images for the security words and keeping a pointer to an encryption key document mapping the security words with the dummy words).
As to independent claim 28, this claim is directed to a computer system executing the processor implemented method of claim 1; therefore it is rejected along similar rationale.
As to independent claim 35, this claim is directed to a computer program product executing the processor implemented method of claim 1; therefore it is rejected along similar rationale.
As to dependent claims 29-31, 34, 36-38 and 40 these claims contain substantially similar subject matter as claims 22-24 and 27; therefore they are rejected along the same rationale.

Claims 25, 26, 32, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al. US Pub. No.: 2008/0222734 A1 in view of Redlich et al. US Pub. No.: 2007/0150965 A1, as applied above to claim 21 and further in view of LeBeau et al. US Pub. No.: 2020/0143367 A1 (hereinafter LeBeau).
As to claim 25, the combination of Redlich and Redlich2 does not explicitly teach but the related art LeBeau teaches
the method of claim 24, wherein the shared medium comprises a distributed ledger (see LeBeau ¶235, recorded in the public, distributed ledger).
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the distributed ledger / blockchain technology as taught by LeBeau as facilitating security system with extraction, reconstruction and secure recovery and storage and storage of data disclosed by Redlich and Redlich2.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, applying the distributed ledger / blockchain technology would enhance security, as taught by LeBeau. 

As to claim 26, the combination of Redlich and Redlich2 does not explicitly teach but the related art LeBeau teaches the method of claim 24, wherein the shared medium comprises blockchain (see LeBeau ¶19, such as block chains associated with the digital content items that track transactions performed with respect to the digital content items).
	Same rational as above applies to combine the cited prior art references.
As to dependent claims 32, 33 and 39, these claims contain substantially similar subject matter as claims 25 and 26; therefore they are rejected along the same rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433